DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 08/01/2019. Claims 1-13 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The Information Disclosure Statements submitted on 08/01/2019, 01/10/2020, and 12/24/2020 are all in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (US 2009/0125173 A1), hereinafter Komatsu.
Regarding claim 1:
		Komatsu discloses the following limitations:
“A display device for a hybrid vehicle configured to display at least one of outputs related to traveling of the hybrid vehicle.” (See at least Komatsu ¶¶ 73-74 and FIG. 5, which disclose a hybrid vehicle display device that displays a speed and power output, as shown below.)

    PNG
    media_image1.png
    320
    515
    media_image1.png
    Greyscale

“the display device comprising: a first area configured to indicate a first output in a first mode in which traveling is performed with an electric motor while an internal combustion engine is stopped.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. This speed display reads on the “first area” recited in the claim limitation, and since the speed displayed to the left of the threshold line corresponds to speed during electric-only vehicle travel, this displayed speed reads on the “first output in a first mode” recited in the claim limitation.)
“and to indicate a second output in a second mode in which traveling is performed with the internal combustion engine and the electric motor both being actuated.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. A displayed speed that is to the right of the threshold line reads on the “second output in a second mode” recited in the claim limitation, because this corresponds to a speed when the vehicle is operated using both an electric motor and an engine.)
“a second area provided side by side with the first area and configured to indicate a third output in the second mode.” (See at least Komatsu ¶¶ 74-76 and FIG. 5, which disclose a power display unit “arranged adjacently to” the speed display unit. This power display unit reads on the “second area” recited in the claim limitation, as it displays a power level present. When the power level exceeds the “threshold line 124,” this indicates that the vehicle is being operated using both an electric motor and an engine. In this case, the displayed power level reads on the “third output in the second mode” recited in the claim limitation.)
“and a third area provided in a position adjacent to the second area, included in the first area, and configured to indicate a range of the first output where a possibility that the internal combustion engine starts is high.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. The area to the right of the threshold line reads on the “third area” recited in the claim limitation, as it displays an output when the vehicle is being operated using both an electric motor and an engine.)
“wherein the first area has a first display portion that changes according to the first output in the first mode and the second output in the second mode.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. When the vehicle is operated using only an electric motor, a speed is displayed to the left of the threshold line, and this speed reads on the “first output in the first mode” recited in the claim limitation. When the vehicle is operated using both an electric motor and an engine, a speed is displayed to the right of the threshold line, and this 
“and wherein the second area has a second display portion that changes according to the third output in the second mode.” (See at least Komatsu ¶¶ 74-76 and FIG. 5, which disclose a power display unit “arranged adjacently to” the speed display unit. This power display unit reads on the “second area” recited in the claim limitation, because when the displayed power level exceeds the “threshold line 124,” this indicates that the vehicle is being operated using both an electric motor and an engine. In this case, the displayed power level reads on the “third output in the second mode” recited in the claim limitation.)
Regarding claim 5:
Komatsu discloses the “display device according to claim 1,” and further discloses “wherein the first mode and the second mode are shown in same display forms.” (See at least Komatsu ¶¶ 51-52, 74-75, and FIG. 2 and 5, which disclose that for both the speed display unit and the power display unit, the display form is the same for both the electric-only mode and the hybrid driving mode. For both modes and both displays, there is a hatched area that represents the outputs.)
Regarding claim 7:
Komatsu discloses the “display device according to claim 1,” and further discloses “wherein the first display portion is an image of a belt-like figure.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose that the speed display unit uses a scale which reads on the “belt-like figure” recited in the claim limitation.)
Regarding claim 9:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as applied to claim 1 above, and further in view of the online article “Volkswagen launches new Passat GTE plug-in hybrid in Europe” by Green Car Congress, hereinafter Green Car Congress.
	Regarding claim 2:
Komatsu discloses the “display device according to claim 1,” and further discloses “wherein the first display portion and the second display portion are provided respectively.” (See at least Komatsu ¶¶ 52, 74-76, and FIG. 5, which disclose a speed display unit and a power display unit that “are arranged adjacently to each other.” The speed display unit and power display unit read on the “first display portion” and “second display portion” recited in the claim limitation, respectively.)


    PNG
    media_image2.png
    464
    1239
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by displaying the tachometer reading as zero when the vehicle is only being operated with the electric motor as taught by Green Car Congress, because the engine is not operated in the electric-only operating mode, so this means the tachometer reading would have to be zero. Since “the electric motor cannot be heard when the car is stopped,” the tachometer reading of zero in combination with a “READY” message indicates to the driver that the car is ready to be operated using the electric motor. (See at least Green Car Congress second paragraph on p. 9.)
Regarding claim 6:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by using two different display forms (a colored area and a needle) as taught by Green Car Congress, because the needle of the tachometer distinguishes this section from the power section which uses a shaded area as its display indicator. (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9.)
Regarding claim 8:
Komatsu discloses the “display device according to claim 1,” but does not specifically disclose “wherein the second display portion is a needle.” However, Green Car Congress does teach this limitation. (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose a circular display area that is formed of smaller display areas. A tachometer on the right uses a needle to indicate the engine speed, and so this tachometer reads on the “second display portion” recited in the claim limitation.)

Regarding claim 10:
Komatsu discloses the “display device according to claim 1,” but does not specifically disclose the following limitations. However, Green Car Congress does teach these limitations:
“wherein the second output indicates an output of the electric motor or an output of a battery connected to the electric motor.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose that the “% POWER” area of the display corresponds to an output of the car’s electric motor. Therefore, this power output reads on the “second output [indicating] an output of the electric motor” recited in the claim limitation.)
“and wherein the first display portion changes according to the output of the electric motor or the output of the battery connected to the electric motor in the second mode.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 that was shown above, which disclose that the “% POWER” area of the display corresponds to an output of the car’s electric motor. Therefore, this “% POWER” area reads on the “first display portion [which] changes according to the output of the electric motor” recited in the claim limitation.)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by displaying the power output of the electric motor as taught by Green Car Congress, because this provides an indication to the driver as to “whether the high-voltage battery is being charged by regeneration or whether—and how much—energy is being consumed.” (See at least Green Car Congress second paragraph on p. 9.)
Regarding claim 11:
Komatsu discloses the “display device according to claim 1,” but does not specifically disclose the following limitations. However, Green Car Congress does teach these limitations:
“wherein a display area formed of the first area and the second area is shaped in a circle.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9 which was shown above, which disclose a circular display area that is formed of smaller display areas. For example, the “% POWER”
“wherein the first area and the second area are provided so as to range with each other in a fan-like or arc-like shape with an uppermost position of the display area as a boundary.” (See at least Green Car Congress last three paragraphs on p. 9  and the left portion of figure on p. 9 which was shown above, which disclose that the “% POWER” area and the tachometer area range with each other to form an arc-like shape with the uppermost position of the display area serving as a boundary between the two areas.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by ranging the first and second display areas in an arc-like shape to form a circular display as taught by Green Car Congress, because this configuration of the display areas allows for more room for the other display features, such as a speedometer and a map display area. (See at least Green Car Congress last paragraph on p. 9.)
	Regarding claim 12:
Komatsu discloses the “display device according to claim 1,” but does not specifically disclose the following limitations. However, Green Car Congress does teach these limitations: 
“wherein the second area indicates an engine speed of the internal combustion engine.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of figure on p. 9 which was shown above, which disclose a circular display area that includes a tachometer, which is a device for measuring the speed of an internal combustion engine.)
“and wherein the second display portion changes according to the engine speed of the internal combustion engine.” (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of figure on p. 9 which was shown above, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by including a display that indicates the speed of the vehicle’s engine as taught by Green Car Congress, because this tachometer can help to serve as an indication to the driver of whether the vehicle is in the electric-only mode or the hybrid mode, and how close the vehicle is to switching between the two modes. (See at least Green Car Congress last three paragraphs on p. 9 and the left portion of the figure on p. 9.)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as applied to claim 1 above, and further in view of Burke et al. (US 2009/0243827 A1), hereinafter Burke.
Regarding claim 3:
Komatsu discloses the “display device according to claim 1,” and further discloses “wherein a sectioning line indicating a starting point of the third area is provided in the first area.” (See at least Komatsu ¶¶ 51-52, 74, and FIG. 2 and 5, which disclose a speed display unit that is split into two sections separated by a threshold line. The threshold line distinguishes whether the vehicle is being operated in an electric-only mode or a in a hybrid mode, and reads on the “sectioning line” recited in the claim limitation.)
Komatsu does not specifically disclose “wherein the sectioning line is non-displayed in the second mode.” However, Burke does teach this limitation. (See at least Burke ¶¶ 14, 32-34, 44-45, and FIG. 2-5, which disclose that the driver demand threshold is no longer displayed when the engine is turned on. The driver demand threshold represents a range of driver demand where the “first boundary 76” of this range reads on the “sectioning line” recited in the claim limitation. The vehicle being operated using the engine reads on it being operated in a “second mode.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by removing the display of the driver demand threshold when the engine is turned on as taught by Burke, because this removal of the displayed range can serve as an indication that “the engine is running as a result of non-driver demand factors.” (See at least Burke ¶ 45 and FIG. 5.)
	Regarding claim 4:
Komatsu in combination with Burke discloses the “display device according to claim 3,” and Burke further discloses “wherein the sectioning line becomes non-displayed in response to a shift from the first mode to the second mode.” (See at least Burke ¶¶ 14, 32-34, 44-45, and FIG. 2-5, which disclose that the driver demand threshold is no longer displayed when the engine is turned on. The driver demand threshold represents a range of driver demand where the engine almost needs to be used, and so the lower “first boundary 76” of this range reads on the “sectioning line” recited in the claim limitation. The engine being turned on reads on there being “a shift from the first mode to the second mode.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by removing the display of the driver demand threshold when the engine is turned on as taught by Burke, because this removal of the displayed range can serve as an indication that “the engine is running as a result of non-driver demand factors.”
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as applied to claim 5 above, and further in view of KIM et al. (US 2018/0079306 A1), hereinafter KIM.
	Regarding claim 13:
Komatsu discloses the “display device according to claim 5,” but does not specifically disclose “wherein the first display portion and the second display portion are needles.” However, KIM does teach this limitation. (See at least KIM ¶¶ 340-344 and FIG. 10 shown below, which disclose a display device including two display portions that each use a needle as an indicator. In the given example, the first display portion is a speedometer and the second display portion is a tachometer, and both of these display portions use a separate needle from the other display portion.)

    PNG
    media_image3.png
    252
    474
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle display device disclosed by Komatsu by including a needle indicator for each of two display portions as taught by KIM, because this allows both of the display portions to be combined into the same area, allowing room for another display area. (See at least KIM ¶¶ 341-343 and FIG. 10.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662